UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6828


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEVELLE TASHAWN BUNCH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:11-cr-00003-FL-1)


Submitted: October 20, 2020                                       Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Develle Tashawn Bunch, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Develle Tashawn Bunch appeals the district court’s order granting in part and

denying in part his motion for a sentence reduction under § 404 of the First Step Act of

2018 (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194. Although the court found

Bunch eligible for relief and reduced his term of supervised release accordingly, the court

exercised its discretion not to reduce his term of imprisonment. In so doing, the court

accurately described the record; considered Bunch’s Sentencing Guidelines range, the

18 U.S.C. § 3553(a) factors, and Bunch’s arguments in favor of a reduction; and explained

its reasons for denying the motion in part. We conclude that the district court did not abuse

its discretion in denying Bunch’s motion in part and affirm the court’s judgment. See

United States v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020) (reviewing decision on First

Step Act motion for abuse of discretion). We deny Bunch’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2